Exhibit 10.11

CNET NETWORKS, INC.

STOCK OPTION AGREEMENT

FOR INITIAL GRANTS TO

NON-EMPLOYEE DIRECTORS

 

Optionee:   

__________________________________________

Effective Date of Grant:   

__________________________________________

Number of Shares Subject to Option:   

__________________________________________

Exercise Price per Share:   

$_________________________________________

WHEREAS, pursuant to the CNET Networks Outside Director Compensation Plan, upon
joining the Board of Directors each outside director shall be granted an option
to acquire 60,000 shares of common stock, par value $.0001 per share (the
“Common Stock”) of CNET Networks, Inc. (the “Company”);

NOW, THEREFORE, in consideration of the Optionee’s service as a director of the
Company and the mutual agreements and covenants contained in this Stock Option
Agreement (the “Agreement”), the Company hereby grants to Optionee a
non-qualified stock option (the “Option”) to purchase the number of shares of
Common Stock set forth above, at the per share exercise price set forth above,
on the terms and conditions and subject to the restrictions set forth in this
Agreement and in the Plan.

1. General Provisions

Subject to the other terms and provisions hereof, this Option is exercisable in
full, as to all of the shares of Common Stock subject hereto, immediately upon
grant and will remain exercisable until the earlier of (a) ten years after the
Effective Date of Grant, or (b) 90 days after the date the Optionee is no longer
a director of the Company or an officer or employee of the Company or a Related
Corporation. The Company may suspend for a reasonable period or periods the time
during which this Option may be exercised if, in the opinion of the Company,
such suspension is required to enable the Company to remain in compliance with
regulatory requirements relating to the issuance of shares of Common Stock.

The Option is subject to the provisions of the Plan, which is incorporated in
its entirety into this Agreement by this reference. A copy of the Plan has been
provided to the Optionee by the Company, and the Optionee hereby acknowledges
receipt of the Plan. Additional copies of the Plan are available from the
Company upon request. All defined terms contained herein have the meanings
provided in the Plan, except to the extent otherwise provided herein.



--------------------------------------------------------------------------------

2. Exercise of Option

The Option may be exercised by delivering to the Company at its principal office
or to its designee written notice of intent to so exercise by using the
interactive telephone system offered by the Company’s designated broker;
provided that, the Option may be exercised with respect to whole Shares only.
Such notice shall specify the number of Shares for which the Option is being
exercised and shall be accompanied by payment in full of the Exercise Price. The
payment of the Exercise Price shall be made (i) in cash or its equivalent (e.g.,
by check), (ii) with the Company’s consent, in Shares duly endorsed for transfer
to the Company having a Fair Market Value on the date of delivery equal to the
aggregate Exercise Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for no less than six months,
(iii) partly in cash and partly in such Shares, (iv) through the delivery of a
notice that the Participant has placed a market sell order with a broker with
respect to Shares then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the Exercise Price, provided, that payment of
such proceeds is then made to the Company upon settlement of such sale, or
(v) by such other method as may be permitted or prescribed from time to time by
the Committee.

The certificates for shares of Common Stock as to which the Option has been
exercised will be registered in the name of the Optionee and will be delivered
to the Optionee at the address specified in the Exercise Notice. In exercising
the Option, the Optionee will make payment or other arrangements (for example,
by requesting that the Company withhold shares of Common Stock otherwise
issuable upon such exercise) satisfactory to the Company for withholding federal
and state taxes, if applicable, with respect to the shares acquired upon
exercise of the Option. In the event the person exercising the Option is a
transferee of the Optionee, the Exercise Notice will be accompanied by
appropriate proof of the right of such transferee to exercise the Option.

Subject to the limitations expressed herein, the Option may be exercised with
respect to all or a part of the shares of Common Stock subject to it.

Neither the Optionee nor any person claiming under or through the Optionee will
be, or have any rights or privileges of, a stockholder of the Company in respect
of any of the shares issuable upon exercise of the Option, unless and until
certificates representing such shares have been issued (as evidenced by the
appropriate entry on the books of the Company).

3. Repurchase Option

(a) Vesting. The shares of Common Stock issued or issuable upon exercise of the
Option (the “Option Shares”) will vest 1/3 on the first anniversary of the
Effective Date of the Grant and thereafter shall vest at the rate of 1/36 per
month, beginning on the first day of the first month following the first annual
vesting, but only for so long as the Optionee remains a director of the Company;
provided that all remaining unvested Option Shares will vest immediately upon a
Sale of the Company. For such purposes, a “Sale of the Company” means a merger,
consolidation,



--------------------------------------------------------------------------------

recapitalization, reorganization or sale, lease or transfer of all or
substantially all of the Company’s assets, or the completion of a tender offer
for a majority of the Company’s outstanding Common Stock, if the stockholders of
the Company immediately before such transaction (or one or more persons or
entities controlled by such stockholders) beneficially own, immediately after or
as a result of such transaction, equity securities of the surviving or acquiring
entity (or such entity’s parent), possessing less than 51% of the voting power
and equity interest in the surviving or acquiring entity (or its parent).

(b) Restrictions on Transfer. The Optionee may not sell, pledge or otherwise
transfer unvested Option Shares, without the prior written consent of the
Company, and the Company will retain all certificates evidencing unvested Option
Shares on behalf of the Optionee.

(c) Repurchase Option. If the Optionee ceases to be a director of the Company
prior to the time at which all Option Shares are vested (unless the Optionee is
removed as a director in connection with a Sale of the Company), the Company
will have the option to repurchase any unvested Option Shares at a price equal
to the exercise price paid to acquire such Option Shares (the “Repurchase
Option”). The Company may exercise the Repurchase Option, in whole or in party,
by giving written notice (the “Repurchase Notice”) to the Optionee within 90
days following the date on which the Optionee ceases to be a director of the
Company, which notice will indicate the number of Option Shares to be
repurchased. If the Company elects to exercise the Repurchase Option, the
closing of the purchase and sale will occur on the 60th day following delivery
of the Repurchase Notice (or such earlier date as may be agreed between the
Company and the Optionee). At such closing, the Company will deliver the
consideration payable to the order of the Optionee, in the form of a company
check, against delivery by the Optionee of certificates evidencing the Option
Shares being so purchased, free and clear of all liens, claims and encumbrances
and endorsed in good form for transfer.

4. Governing Law

The parties agree that this Agreement will be governed by and construed in
accordance with the substantive laws (but not the conflict of law principles) of
the State of Delaware.

5. Entire Agreement

Except for the Plan, this Agreement constitutes the entire agreement between the
parties pertaining to the subject matter contained herein and supersedes all
prior and contemporaneous agreements, representations and understandings of the
parties. No supplement, modification or amendment of this Agreement will be
binding unless executed in writing by the party to be charged therewith. No
waiver of any of the provisions of this Agreement will be deemed to constitute a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.



--------------------------------------------------------------------------------

6. Duplicate Originals

Duplicate originals of this document will be executed by both the Company and
the Optionee, each of which will retain one duplicate original.

 

CNET NETWORKS, INC. By:  

/s/ Shelby Bonnie

Name:   Shelby Bonnie Title:   CEO, CNET Networks, INC.

 

ACCEPTED:

 

 

Name:  

 

Address:  

 

 

 

 

 



--------------------------------------------------------------------------------

CNET NETWORKS, INC.

STOCK OPTION AGREEMENT

FOR ANNUAL GRANTS TO

NON-EMPLOYEE DIRECTORS

 

Optionee:   

__________________________________________

Effective Date of Grant:   

__________________________________________

Number of Shares Subject to Option:   

__________________________________________

Exercise Price per Share:   

$_________________________________________

WHEREAS, pursuant to the CNET Networks Outside Director Compensation Plan, each
outside director shall be granted an option to acquire 20,000 shares of common
stock, par value $.0001 per share (the “Common Stock”) of CNET Networks, Inc.
(the “Company”) on an annual basis on the same date as the annual grant to
employees;

NOW, THEREFORE, in consideration of the Optionee’s service as a director of the
Company and the mutual agreements and covenants contained in this Stock Option
Agreement (the “Agreement”), the Company hereby grants to Optionee a
non-qualified stock option (the “Option”) to purchase the number of shares of
Common Stock set forth above, at the per share exercise price set forth above,
on the terms and conditions and subject to the restrictions set forth in this
Agreement and in the Plan.

1. General Provisions

Subject to the other terms and provisions hereof, this Option is exercisable in
full, as to all of the shares of Common Stock subject hereto, immediately upon
grant and will remain exercisable until the earlier of (a) ten years after the
Effective Date of Grant, or (b) 90 days after the date the Optionee is no longer
a director of the Company or an officer or employee of the Company or a Related
Corporation. The Company may suspend for a reasonable period or periods the time
during which this Option may be exercised if, in the opinion of the Company,
such suspension is required to enable the Company to remain in compliance with
regulatory requirements relating to the issuance of shares of Common Stock.

The Option is subject to the provisions of the Plan, which is incorporated in
its entirety into this Agreement by this reference. A copy of the Plan has been
provided to the Optionee by the Company, and the Optionee hereby acknowledges
receipt of the Plan. Additional copies of the Plan are available from the
Company upon request. All defined terms contained herein have the meanings
provided in the Plan, except to the extent otherwise provided herein.



--------------------------------------------------------------------------------

2. Exercise of Option

The Option may be exercised by delivering to the Company at its principal office
or to its designee written notice of intent to so exercise by using the
interactive telephone system offered by the Company’s designated broker;
provided that, the Option may be exercised with respect to whole Shares only.
Such notice shall specify the number of Shares for which the Option is being
exercised and shall be accompanied by payment in full of the Exercise Price. The
payment of the Exercise Price shall be made (i) in cash or its equivalent (e.g.,
by check), (ii) with the Company’s consent, in Shares duly endorsed for transfer
to the Company having a Fair Market Value on the date of delivery equal to the
aggregate Exercise Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for no less than six months,
(iii) partly in cash and partly in such Shares, (iv) through the delivery of a
notice that the Participant has placed a market sell order with a broker with
respect to Shares then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the Exercise Price, provided, that payment of
such proceeds is then made to the Company upon settlement of such sale, or
(v) by such other method as may be permitted or prescribed from time to time by
the Committee.

The certificates for shares of Common Stock as to which the Option has been
exercised will be registered in the name of the Optionee and will be delivered
to the Optionee at the address specified in the Exercise Notice. In exercising
the Option, the Optionee will make payment or other arrangements (for example,
by requesting that the Company withhold shares of Common Stock otherwise
issuable upon such exercise) satisfactory to the Company for withholding federal
and state taxes, if applicable, with respect to the shares acquired upon
exercise of the Option. In the event the person exercising the Option is a
transferee of the Optionee, the Exercise Notice will be accompanied by
appropriate proof of the right of such transferee to exercise the Option.

Subject to the limitations expressed herein, the Option may be exercised with
respect to all or a part of the shares of Common Stock subject to it.

Neither the Optionee nor any person claiming under or through the Optionee will
be, or have any rights or privileges of, a stockholder of the Company in respect
of any of the shares issuable upon exercise of the Option, unless and until
certificates representing such shares have been issued (as evidenced by the
appropriate entry on the books of the Company).

3. Repurchase Option

(a) Vesting. The shares of Common Stock issued or issuable upon exercise of the
Option (the “Option Shares”) will vest in 12 equal monthly installments,
beginning on the first day of the first month beginning after the Effective Date
of Grant, but only for so long as the Optionee remains a director of the
Company; provided that all remaining unvested Option Shares will vest
immediately upon a Sale of the Company. For such purposes, a “Sale of the
Company” means a merger, consolidation, recapitalization, reorganization or
sale, lease or transfer of all or



--------------------------------------------------------------------------------

substantially all of the Company’s assets, or the completion of a tender offer
for a majority of the Company’s outstanding Common Stock, if the stockholders of
the Company immediately before such transaction (or one or more persons or
entities controlled by such stockholders) beneficially own, immediately after or
as a result of such transaction, equity securities of the surviving or acquiring
entity (or such entity’s parent), possessing less than 51% of the voting power
and equity interest in the surviving or acquiring entity (or its parent).

(b) Restrictions on Transfer. The Optionee may not sell, pledge or otherwise
transfer unvested Option Shares, without the prior written consent of the
Company, and the Company will retain all certificates evidencing unvested Option
Shares on behalf of the Optionee.

(c) Repurchase Option. If the Optionee ceases to be a director of the Company
prior to the time at which all Option Shares are vested (unless the Optionee is
removed as a director in connection with a Sale of the Company), the Company
will have the option to repurchase any unvested Option Shares at a price equal
to the exercise price paid to acquire such Option Shares (the “Repurchase
Option”). The Company may exercise the Repurchase Option, in whole or in party,
by giving written notice (the “Repurchase Notice”) to the Optionee within 90
days following the date on which the Optionee ceases to be a director of the
Company, which notice will indicate the number of Option Shares to be
repurchased. If the Company elects to exercise the Repurchase Option, the
closing of the purchase and sale will occur on the 60th day following delivery
of the Repurchase Notice (or such earlier date as may be agreed between the
Company and the Optionee). At such closing, the Company will deliver the
consideration payable to the order of the Optionee, in the form of a company
check, against delivery by the Optionee of certificates evidencing the Option
Shares being so purchased, free and clear of all liens, claims and encumbrances
and endorsed in good form for transfer.

4. Governing Law

The parties agree that this Agreement will be governed by and construed in
accordance with the substantive laws (but not the conflict of law principles) of
the State of Delaware.

5. Entire Agreement

Except for the Plan, this Agreement constitutes the entire agreement between the
parties pertaining to the subject matter contained herein and supersedes all
prior and contemporaneous agreements, representations and understandings of the
parties. No supplement, modification or amendment of this Agreement will be
binding unless executed in writing by the party to be charged therewith. No
waiver of any of the provisions of this Agreement will be deemed to constitute a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.



--------------------------------------------------------------------------------

6. Duplicate Originals

Duplicate originals of this document will be executed by both the Company and
the Optionee, each of which will retain one duplicate original.

 

CNET NETWORKS, INC.

By:

 

/s/ Shelby Bonnie

Name:

  Shelby Bonnie

Title:

  CEO, CNET Networks, INC.

 

ACCEPTED:

 

 

Name:

 

 

Address:

 

 

 

 

 

 